Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting her of four counts each of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fourth degrees, stemming from her sale of over 450 doses of LSD to an undercover police officer. She argues that the court erred in denying her youthful offender status. We disagree. The fact that defendant was only 18 years old and had no previous criminal record is not dispositive (see, People v Jordan, 115 AD2d 622). The record clearly shows that the court considered the issue and we find no abuse of discretion (see, People v Carter, 158 AD2d 851; People v Belsito, 130 AD2d 583; People v Williams, 124 AD2d 615, Iv denied 69 NY2d 751).
We have examined defendant’s remaining arguments and find them lacking in merit. (Appeal from judgment of Onon*1049daga County Court, Mulroy, J.—criminal sale of controlled substance, third degree.) Present—Denman, J. P., Boomer, Pine, Balio and Davis, JJ.